COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
IN THE INTEREST OF M. S. V., JR.,                                 No. 08-20-00088-CV
MINOR CHILD,                                      §
                                                                     Appeal from the
                           Appellant.             §
                                                                   388th District Court
                                                  §
                                                                of El Paso County, Texas
                                                  §
                                                                 (TC# 2012DCM10912)
                                                  §


                                           O R D E R

       Appellant, pro se, has filed a "motion to clarify" alleged inaccuracies in the clerk's record

which asks this Court to direct the District Clerk to include certain documents in the clerk's record.

We have received a supplemental clerk's record that appears to address the issues raised by

Appellant. We therefore deny this motion as moot.

       IT IS SO ORDERED this 21st day of December, 2020.


                                               PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.